Citation Nr: 1042214	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-13 027	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for Posttraumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
November 1957, and from December 1961 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The Board denied the appellant's claim for service connection for 
PTSD in a decision dated in May 2008.  He thereafter appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2010, VA General Counsel and 
the Veteran's representative filed a joint motion to vacate the 
May 2008 Board decision.  By an order dated in July 2010, the 
Court granted the joint motion, which was incorporated by 
reference, and remanded the matter to the Board for re-
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed service connection for PTSD based on 
stressors he avers occurred while serving in Vietnam.  The 
Veteran's record does not show that he was ever in Vietnam, and 
attempts to verify his presence there have been unavailing.  The 
Veteran contends that, while serving as a weather equipment 
repairman while attached to a command in Japan, he was sent on 
temporary duty (TDY) to southeast Asia, including stops at 
various air facilities in Vietnam, Thailand, and Taiwan.  The 
Veteran was unable to narrow the timeframe of his averred visits 
to bases in Vietnam to a window(s) narrow enough to enable a 
search of service department records that might show that he was 
in Vietnam, and, if so, the bases he visited and the times he was 
at each one.  

In the July 2010 joint motion, the parties agreed that a vacatur 
of the Board's decision, and remand, were necessary for several 
specific reasons.  First, the joint motion noted that, while the 
Veteran had not previously been able to narrow the timeframe of 
any of his averred visits to bases in Vietnam, in the course of a 
May 2008 hearing before the undersigned Veterans Law Judge, he 
testified that he witnessed an aircraft accident involving an A-
1E aircraft and a C-130 aircraft, and that the accident happened 
"a matter of days" after the Marines landed at DaNang, Vietnam.  
At the hearing the Veteran did not indicate the month, but in the 
Joint Motion it is noted that this narrows the time frame to 
March 1965, the date the Marines landed in Da Nang.  In view of 
this, a remand is necessary to determine if there is documentary 
evidence that the Veteran was, in fact, at DaNang, Vietnam at any 
time in the 30 days following the Marine landing there in March 
1965.  The Board therefore will remand to the agency of original 
jurisdiction (AOJ) in order to ask the Veteran if he has any 
other pertinent evidence to submit, or any other information that 
might assist in a search of records, and then to conduct an 
appropriate search for TDY records showing that the Veteran was 
at Da Nang, Vietnam during the 30-day period following the Marine 
landing at Da Nang in March 1965.  

Second, the parties to the joint motion agreed that VA should 
contact the National Archives and Records Administration (NARA), 
as had been suggested by the National Personnel Records Center 
(NPRC), seeking records of the Veteran's claimed TDY period.  
After the Court's remand, the Veteran submitted documentation he 
received from NARA that showed receipt of TDY pay for travel in 
the early months of 1965.  In documents submitted by the Veteran, 
he indicates that he was told by a person at NARA that TDY 
records are destroyed after six years.  Notwithstanding that 
statement, in accordance with the Joint Motion from the Court, 
the Board will nevertheless remand in order that the AOJ make its 
own inquiry to NARA for a search for TDY records.  

The joint motion's third reason for agreeing to a vacatur and 
remand is that the record does not contain a copy of a DD Form 
214, Report of Transfer or Discharge, for the period in question, 
that is, from February to April 1965, the inclusive dates the 
Veteran avers that he was on TDY in southeast Asia.  Of record 
are DD-214s for November 1954 to November 1957, and from June 
1981 to July 1985, at which time he retired from active duty.  
Since the Veteran's DD-214 from this period might contain 
information related to the Veteran's claimed visit to Vietnam, on 
remand, the AOJ will be asked to obtain the DD-214 covering the 
period of service during which the Veteran avers that he was in 
Vietnam.  

On remand, the AOJ will be asked to seek from NARA any records 
related to the Veteran's claimed TDY to Southeast Asia from about 
late January or early February 1965 to April 1965, including 
specific information related to the places he avers he visited in 
Vietnam, and the specific dates of those visits to include Da 
Nang for the period from March to April 1965.  

Heretofore, absent evidence that the Veteran was a combatant, any 
claimed stressors were required to be corroborated.  Recently, 
however, VA amended the relevant regulation to eliminate the need 
for independent corroboration of stressors claimed by non-
combatants in a combat environment.  See 75 Fed. Reg. 39843-39852 
(July 13, 2010).  This regulatory change, which inserted a new 
paragraph (f)(3) to 38 C.F.R. § 3.304, adds that, if a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity, and a VA or VA-contracted 
psychiatrist or psychologist confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD, and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  In order for the amended regulations to 
apply to the Veteran's case it must be demonstrated that he had 
service in Vietnam. 

Once it is determined that he had service in Vietnam, it will not 
be necessary under the newly revised regulation that the 
Veteran's claimed stressors be specifically verified, however, 
the circumstances of the Veteran's claimed TDY period must be 
ascertained in order that a determination be made that his 
claimed stressors are consistent with the places, types, and 
circumstances of his service.  

The new paragraph (f)(3) continues that, for purposes of this 
paragraph, "fear of hostile military or terrorist activity" 
means that a veteran who experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  

If it can be determined that the Veteran served in Vietnam at 
specific bases and specific times when his claimed stressor 
events occurred, the AOJ should then seek to discover what combat 
events occurred during the periods of his visits in order to 
provide a framework of the places, types, and circumstances of 
his visits.  The Veteran will be provided with a VA PTSD 
examination given under the guidelines of the revised regulation.  

Finally, the Board notes that the Veteran has not been notified 
of the criteria for assigning disability ratings or for award of 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  On remand, the AOJ will be asked to correct 
this omission.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is completed.  Specifically, 
the Board notes that the veteran has not 
been informed as regards the criteria for 
assignment of disability ratings and for 
award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The Veteran should be contacted and 
asked to provide any additional information 
and/or evidence that he may have that would 
facilitate a records search intended to 
demonstrate that he was in Vietnam in early 
1965, and, if so, the specific bases 
visited, and the specific dates visited.  

3.  After the foregoing is accomplished, 
the AOJ should contact the National 
Archives and Records Administration (NARA) 
seeking documentation related to the 
Veteran's averred TDY to DaNang, Vietnam 
during the 30 days following the Marine 
landing there in March 1965, and for visits 
to any other base in Vietnam identified by 
the Veteran both as to place and dates 
within a 30-day timeframe.  

If the Veteran's visit to Da Nang in March 
1965 can be documented, all appropriate 
steps should be taken to seek to verify 
that an aircraft accident that the Veteran 
avers he witnessed, involving a collision 
between an A-1E Skyraider and a C-130 
Hercules that resulted in a magnesium-
fueled fire, occurred during the time of 
his visit to Da Nang.  

4.  If the Veteran's averred visits to 
other air bases in Vietnam have been 
narrowed to a 30-day window, the AOJ should 
also seek verification that the incidents 
he has identified at each base are 
documented to have occurred while he was 
present at each base visited.  

5.  If it can be documented that the 
Veteran served in Vietnam, he should be 
afforded a VA PTSD examination by a 
psychiatrist or psychologist with 
appropriate expertise to determine the 
current diagnosis and etiology of the 
Veteran's claimed PTSD.  Any diagnosis 
should contain a discussion as to the 
applicability of the Veteran's claimed 
stressors to the DSM-IV PTSD diagnostic 
criteria.  

Based on examination of the Veteran and 
evaluation of his reported stressors, the 
examiner is asked to provide an opinion as 
to whether or not the Veteran has a valid 
diagnosis of PTSD, and, if so, if it is at 
least as likely as not that the PTSD is 
related to his military service in 
accordance with the revised guidelines.  

In rendering the asked for opinions, the 
examiner should be guided by the newly 
amended VA regulation discussed above when 
considering the Veteran's Vietnam-related 
stressor claims.  Specifically, any claimed 
combat stressor should be related to the 
Veteran's fear of hostile military or 
terrorist activity, which the new 
regulation defines as an event or 
circumstance experienced, witnessed, or 
confronted by the Veteran that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted and 
those reports should be incorporated into 
the examination report and associated with 
the claims file.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.

The AOJ should ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

The Veteran should be advised that failure 
to appear for any examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2010).  

6.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

